DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 7, the word -- inner -- should be inserted before the word “framed” to provide antecedent basis consistency.  In line 8, the word -- inner -- should be inserted before the word “framed” to provide antecedent basis consistency.  In line 9, the word -- inner -- should be inserted before the word “framed” to provide antecedent basis consistency.  In line 10, the word -- the -- should be inserted before the phrase “cantilever retention members”.  In lines 11-12, the phrase “the inward extension direction” should be changed to -- the inward direction -- to provide proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16-17, 20-21, 28, 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0118275 (Lafond et al.).

With regards to claim 17, Lafond et al. further discloses the base element or plate 44,50 comprises a rectangular or square plate, having upper and lower surfaces to which the collecting material 12 is attached, and four sides or edges comprising the edge covered by the folded-over collecting material, an opposite edge free of collecting material, and two side edges (as observed in Figure 10); a portion of the upper and/or lower surface of the plate is either free of the collecting material or not attached to the collecting material, to provide an accessible surface area configured for mounting the collecting member to a receiving frame of a sampling device (as observed in Figures 9-10).
With regards to claim 20, Lafond et al. further discloses the collecting material 12 that undergoes expansion upon absorption of liquid, or a portion thereof, is configured to have a narrow, and/or angled portion to facilitate surface sampling access in tight or restricted areas of a surface.  (See, paragraphs [0006],[0042]).

With regards to claim 28, Lafond et al. further discloses a handle 10 with a user gripping portion 42 (e.g. top portion of handle 10; Figure 6); the handle 10 attached to a frame portion 56,46 (e.g. arms and gripping members; Figures 6,8) configured to retain the collecting member 12, to provide a sampling device D (e.g. sampling device) for swabbing a surface S and collecting a substance therefrom.  (See, paragraphs [0035] to [0038],[0040]).
With regards to claim 35, Lafond et al. discloses a device for holding a sampling sponge comprising, as illustrated in Figures 1-10, a device D,10 (e.g. sampling device includes a handle) for swabbing a surface S (e.g. test surface of a sponge) and collecting a substance (e.g. sample; paragraph [0040]; Figure 4) therefrom; a handle 42 (e.g. handle; Figures 6,10) having a fixed slot or receiving channel 54,62,76 (e.g. the opening or gap formed between the griping members 46,62 is a fixed slot with receiving channel 76; paragraphs [0035],[0036]; Figure 8) defined by internal surfaces (e.g. the inside surfaces of the gripping members 46,62 is considered the internal surfaces; Figure 8); the internal surfaces of the fixed slot or receiving channel 76 configured to cooperatively receive and frictionally retain (e.g. depressed force by the user’s finger; paragraph [0039]; Figure 5b), in operation of the device D,10, a collection member 12 (e.g. sponge) insertable into or through the slot or receiving channel 76 (as observed in Figure 10).  (See, paragraphs [0026] to [0047]).
With regards to claim 36, Lafond et al. further discloses a mounted and/or frictionally retained collecting member 12 (e.g. sponge).  (See, paragraph [0038]; Figure 10).
With regards to claim 37, Lafond et al. further discloses the collecting member 12 comprises material which undergoes expansion upon absorption of a liquid; the internal surfaces of the slot or receiving member are configured to receive and frictionally retain the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5, 7-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0249961 (Morrison et al.).
With regards to claim 1, Morrison et al. discloses a sample collection device comprising, as illustrated in Figures 1-16, a device (e.g. the system as illustrated in Figure 2) for swabbing a surface and collecting a substance therefrom (paragraph [0002]); a handle 20 having a user gripping portion or end and a frame end; a frame 10 connected to or integral with the handle at the frame end and having upper and lower frame surfaces such that the frame defining an inner framed or partially framed area (as observed in Figure 2); cantilever retention members 11 (e.g. elongate members; paragraph [0119]) positioned on the frame, each extending from the frame in an inward direction at least partially over or under the framed or partially framed area (e.g. above as observed in Figure 2); at least one of the cantilever retention members 11 extends above the framed or partially frame area (as observed in Figure 2 wherein the member 11 is under); the frame 10 and the cantilever retention members 11 are configured to cooperatively receive and frictionally retain, by application of force in a direction orthogonal to the inward extension direction of the cantilever retention members in operation of the device (paragraph 
The only difference between the prior art and the claimed invention is at least one of the cantilever retention members extends at least partially under the framed or partially framed area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing at least one of the cantilever retention members extends under the framed or partially framed area, as presently claimed, since this is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances in order to solve the problem posed, without departing from the scope of the invention to provide for an alternative manner of receiving and frictionally retaining the releasably mountable collecting member.
With regards to claim 2, Morrison et al. does not discloses at least one of the cantilever retention members 11 is positioned on the upper frame surfaces, but does not disclose the cantilever members 11 is positioned on the lower frame surface.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the cantilever retention members is positioned on the lower frame surface, as presently claimed, since this is merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances in order to solve the problem posed, without departing from the scope of the invention to provide for an alternative manner of receiving and frictionally retaining the releasably mountable collecting member.


With regards to claim 7, Morrison et al. further discloses the frame 10 comprises two tines (e.g. the elongated beam that extends from the hand that is attached to the retention members 11 is considered as the tines in Figure 2) extending from the frame end of the handle 20 such that each tine having at least one of the cantilever retention members 11 and configured, in operation of the device, to receive and frictionally retain a collecting member 1.  However, Lafond et al. does not disclose the frame is rectangular.  To have set such structural shape and dimension as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective fling date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the frame, namely to have the ability to receive  the collecting member regardless of the structural characteristics of the frame.
With regards to claim 8, Morrison et al. further discloses at least one cross-brace member 504,505 is positioned and configured to provide for scraping of a surface being sampled, to disrupt biofilm or other surface substance during sampling (note: the use of “ridges, 
With regards to claim 9, Morrison et al. further discloses each tine is longitudinally split or divided into an upper split tine portion (e.g. right-hand side portion) and a lower split tine portion (e.g. left-hand side portion) to provide the cantilever retention members 11 and configured, in operation of the device, to receive and frictionally retain a portion of a collecting member 1.  (See, as observed in Figure 2).
With regards to claim 11, Morrison et al. further discloses a mounted and/or frictionally retained collecting member 1 (e.g. head/cartridge including neck portion 2 and grooves 3; Figure 1; paragraphs [0189]-[0193]).
With regards to claim 12, Morrsion et al. further discloses the collecting member 1 comprises an expandable collecting material or medium that undergoes expansion upon absorption of liquid; the frame 10 and cantilever retention members 11 are configured to receive and retain the expandable collecting material or medium by pinching or gripping pressure after absorption of the liquid.  (See, Figures 1-2,5,6,9).
With regards to claim 13, Morrison et al. further discloses the collecting member 1 comprises a non-expandable or substantially non-expandable base element or plate attached to or integral with collecting material or medium that undergoes expansion upon absorption of liquid; the frame 10 and cantilever members 11 are configured to frictionally retain a portion of the non-expandable or substantially non-expandable base element or plate.  (See, Figures 1-2,5,6,9).
With regards to claim 14, Morrison et al. further discloses the non-expandable or substantially non expandable base element or plate comprises protrusions or other structures that cooperatively contact the frame 10 and/or the cantilever members 11 to provide friction or stability for retaining the collecting member.  (See, Figures 1-2,5,6,9).
.

Claims 22-23, 26 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0118275 (Lafond et al.) in view of U.S. Patent Application Publication 2007/0249961 (Morrison et al.).
With regards to claim 22, Lafond et al. does not disclose a scraper member configured, in operation of the collecting member, for contacting a surface to be sampled.
First, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a scraper band since it is common general knowledge that scraping a surface helps dislodging material to be sampled from the surface.  Hence, an user operating the device of Lafond et al. could consider to use the edge 74 of the clamping jaw section 62 as a scraper band having an edge to perform such functions, like for contacting and scraping a surface to be sampled, without departing from the scope of the invention.
Second, Morrison et al. discloses a sample collection device comprising, as illustrated in Figures 1-16, a device for swabbing a surface and collecting a substance therefrom includes a handle 20 having a user gripping portion or end and a frame; a frame 10 connected to or integral with the handle at the frame end and having upper and lower frame surfaces; the frame 10 defining a framed or partially framed area; one or more elongated retention members 11 positioned on the frame surfaces, and extending at least partially over the framed or partially framed area; a releasably mountable collecting member 1,2,3,5 (e.g. cartridge, neck portion, grooves, engagement means) within the framed or partially framed area; a scraper positioned and configured to provide for scraping of a surface being sampled, to disrupt biofilm or other 
It would have been obvious to a person of ordinary skill in the art to have readily recognize the advantages and desirability of employing the scraper positioned and configured to provide for scraping of a surface being sampled, to disrupt biofilm or other surface substance during sampling as suggested by Morrison et al. to the system of Lafond et al. to allow the removal of biological material to be deposited onto the swab material.  (See, paragraph [0130] of Morrison et al.).  
With regards to claims 23 and 26, although Morrison et al. does not specify such structural configurations for the scraping member as in these claims, it would have been obvious to an artisan of ordinary skills in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing such structural characteristics and arrangements as in these claims are considered to have been a matter of optimization and choice possibilities without departing from the scope of the invention.
With regards to claims 38-39, although Morrison et al. does not specify such structural configurations for the scraping member as in these claims, it would have been obvious to an artisan of ordinary skills in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing such structural characteristics and arrangements as in these claims are considered to have been a matter of optimization and choice possibilities without departing from the scope of the invention.

Claims 29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0118275 (Lafond et al.) in view of U.S. Patent Application Publication 2007/0249961 (Morrison et al.).
With regards to claim 29, Lafond et al. discloses a device for holding a sampling sponge comprising, as illustrated in Figures 1-10, a collecting member D,10 (e.g. sampling device) for 
The only differences between the prior art and the claimed invention is the band is a scraper band comprising a scraping edge configured, in operation of the collection member, for contacting and scraping a surface to be sampled.
First, it would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a scraper band since it is common general knowledge that scraping a surface helps dislodging material to be sampled from the surface.  Hence, an user operating the device of Lafond et al. could consider to use the edge 74 of the clamping jaw section 62 as a scraper band having an edge to perform such functions, like for contacting and scraping a surface to be sampled, without departing from the scope of the invention.
Second, Morrison et al. discloses a sample collection device comprising, as illustrated in Figures 1-16, a device for swabbing a surface and collecting a substance therefrom includes a handle 20 having a user gripping portion or end and a frame; a frame 10 connected to or 
It would have been obvious to a person of ordinary skill in the art to have readily recognize the advantages and desirability of employing the scraper positioned and configured to provide for scraping of a surface being sampled, to disrupt biofilm or other surface substance during sampling as suggested by Morrison et al. to the system of Lafond et al. to allow the removal of biological material to be deposited onto the swab material.  (See, paragraph [0130] of Morrison et al.).  
With regards to claim 32, the claim is commensurate in scope with claim 26 and is rejected for the same reasons as set forth above.
With regards to claim 34, Lafond et al. further discloses a handle 10 with a user gripping portion 42; the handle attached to a frame portion 56,46 (e.g. arms and gripping members; Figures 6,8) configured to retain the collecting member 12 to provide a sampling device D for swabbing a surface S and collecting a substance therefrom.  (See, paragraphs [0035] to [0038]; Figures 8-10).

Response to Amendment
Applicant’s arguments with respect to claims 1-2,5,7-9,11-17,20-23,26,28-29,32,34-39 have been considered but are moot in view of the new ground(s) of rejection and/or because the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861